       Case 1:21-cv-10704-RGS Document 33 Filed 08/16/21 Page 1 of 1




      DEFAULT PROTECTIVE ORDER UNDER LR 16.6(d)(6)

     Documents and information that either party in good faith believes are

confidential may be produced in discovery with the designation

“Confidential Pursuant to the Court’s Default PO.” Until such time as the

designation is altered or removed by the parties’ agreement or by court order,

a so-designated document may only be accessed by the parties’ outside

counsel, the court, and their personnel.
